            Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 1 of 8




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 J. WESLEY SAMPLES (CABN 321845)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7073
 6        Fax: (415) 436-6748
          wes.samples@usdoj.gov
 7

 8 Attorneys for Defendants

 9
   PILLSBURY WINTHROP SHAW PITTMAN LLP
10 THOMAS V. LORAN III (SBN 95255)
   thomas.loran@pillsburylaw.com
11 ELYSSA J. ROMINO (SBN 312922)
   elyssa.romino@pillsburylaw.com
12 Four Embarcadero Center, 22ndFloor
   San Francisco, CA 94111
13 Telephone: (415) 983-1000
   Fax: (415) 983-1200
14
   Attorneys for Plaintiffs
15
   (Additional Counsel listed on signature page)
16

17
                                 UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
                                     SAN FRANCISCO DIVISION
20

21   THE INTERNATIONAL REFUGEE        ) CASE NO. 3:19-cv-06809-MMC
     ASSISTANCE PROJECT, ET AL.,      )
22                                    ) JOINT STATUS REPORT
           Plaintiffs,                )
23                                    )
        v.                            )
24                                    )
     FEDERAL BUREAU OF INVESTIGATION, )
25   ET AL.,                          )
                                      )
26         Defendants.                )
                                      )
27

28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                      1
             Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 2 of 8




 1          Pursuant to Court’s instruction at the February 14, 2020 Initial Case Management Conference,

 2 the parties submit the following joint status report. See Dkt. Nos. 24, 25, 26. The parties have

 3 previously submitted two joint status reports. See Dkt. Nos. 29 and 30.

 4 I.       Background

 5          On February 25, 2019, Plaintiffs the International Refugee Assistance Project (“IRAP”), Muslim

 6 Advocates (“MA”), and ACLU of Northern California (“ACLU”) (collectively, “Plaintiffs”) submitted a

 7 FOIA Request (the “FOIA Request”) to four Defendants: the Federal Bureau of Investigation (“FBI”);

 8 the United States Department of Homeland Security (“DHS”); the United States Department of Justice

 9 (“DOJ-OIP”); and the United States Department of State (“DOS”) (collectively, “Defendants”). The

10 FOIA Request submitted to each of the four Defendants sought responses to 12 individually numbered

11 Items. Defendants further note that this means a total of 48 separate Items were submitted across all

12 four Defendants. On October 10, 2019, Plaintiffs filed the instant action to compel Defendants to

13 further respond to the FOIA Request and produce responsive records. See Dkt. No. 1.

14          On February 7, 2020, the parties submitted a Joint Case Management Statement (“JCMS”). See

15 Dkt. No. 23. On February 14, 2020, the Court held an Initial Case Management Conference. See Dkt.

16 No. 24. Since that February 14, 2020 Initial Case Management Conference, the parties have met and

17 conferred several times, and exchanged correspondence in an effort to narrow the issues, as reflected

18 herein, and in previous Joint Status Reports. See Dkt. Nos. 29 and 30. On April 2, 2020 the Court

19 granted DOS and FBI’s Unopposed Administrative Motion to Stay. See Dkt. 27 (Administrative Motion

20 to Stay) and Dkt. 28 (Order). The stay ended on June 1, 2020. Status Update

21          A.     Agency Updates and Positions

22                 1.      DOS

23          As noted in the previous Joint Status Report, because of the adverse impact of the COVID-19

24 pandemic on DOS’s FOIA processing capabilities, on April 2, 2020, the Court granted DOS’s motion to

25 stay all proceedings as to DOS for a period of 60 days. See Dkt. Nos. 27, 27-3, 28, 29 at 3. That stay

26 expired on June 1, 2020—one day before the date of this Joint Status Report. But for deadlines

27

28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                                                2
              Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 3 of 8




 1 impacted by that stay, DOS has satisfied all deadlines expressly proposed in its respective scheduling

 2 sections of the JCMS and Joint Status Reports. See Dkt. Nos. 23, 29, 30.

 3          In the May 4, 2020, Joint Status Reports (Dkt. No. 30), DOS represented that it was finalizing

 4 telework agreements and trainings for a subset of its FOIA operations employees, and anticipated being

 5 “able to begin processing documents for this case by . . . June 1, 2020.” See Dkt. No. 30 at 3. Those

 6 measures have proceeded apace, and DOS is now in a position to begin using its new document review

 7 platform, FOIAXpress, to process the unclassified documents that have been deemed potentially

 8 responsive to Plaintiff's request. DOS’s next production of documents drawn from that pool will occur

 9 on June 25, 2020, though DOS does not yet know how many pages that production will contain.

10 Notably, DOS is still unable to access, review, or process any classified material and will remain unable

11 to do so until the personnel assigned to this case can safely operate on-site in DOS workspace.

12          On March 31, 2020, two days before a 60 day stay was implemented as to DOS because of the

13 COVID-19 pandemic, DOS received a letter from Plaintiffs. See Dkt. Nos. 28, 29 at 4. As of this Joint

14 Status Report, only three days have passed since DOS’s receipt of that letter during which this case was

15 not stayed as to DOS because of the COVID-19 pandemic. See Dkt. Nos. 28, 29 at 4. DOS’s position is

16 that Plaintiffs’ March 31, 2020, letter requested premature relief based on assumption that DOS’s March

17 12, 2020, production was DOS’s final production—it was not, as evidenced at least by this Joint Status

18 Report providing that another production will occur on June 25, 2020. See Dkt. No. 29 at 4. In any

19 event, DOS will send a response to the March 12 letter before June 15, 2020, and will endeavor to

20 develop a more detailed production plan to which it can commit in view of resources which continue to

21 be limited by the COVID-19 pandemic. Given DOS’s commitments here—including a production on

22 June 25, 2020—and that the stay expired on June 1, 2020, DOS’s position is that no teleconference as to

23 DOS would be productive at present.

24                 2.      DOJ-OIP

25          DOJ-OIP is on track per the plan described in the May 4, 2020, Joint Status Report (Dkt. No. 30

26 at 3-4). DOJ-OIP has satisfied all deadlines expressly proposed in its respective scheduling sections of

27 the JCMS and Joint Status Reports. See Dkt. Nos. 23, 29, 30.

28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                                               3
              Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 4 of 8




 1                 3.      FBI

 2          As noted in the previous Joint Status Report, because of the adverse impact of the COVID-19

 3 pandemic on the FBI’s FOIA processing capabilities, on April 2, 2020, the Court granted the FBI’s

 4 motion to stay all proceedings as to the FBI for a period of 60 days. See Dkt. Nos. 27, 27-2, 28, 29 at 5.

 5 That stay expired on June 1, 2020—one day before the date of this Joint Status Report. But for

 6 deadlines impacted by that stay, FBI has satisfied all deadlines expressly proposed in its respective

 7 scheduling sections of the JCMS and Joint Status Reports. See Dkt. Nos. 23, 29, and 30.

 8          As previously reported, the COVID-19 pandemic has caused significant disruptions to the FBI’s

 9 FOIA processing. Indeed, on March 17, the FBI’s FOIA processing unit was required to shut down its

10 operations entirely. On April 29, 2020, the FBI’s FOIA processing unit—RIDS—resumed operations

11 on a limited basis. When work resumed, no more than 1/3 of RIDS employees were permitted to work

12 on any given day. In addition to the impact of having less RIDS employees working at any given time,

13 the FBI’s FOIA’s operations have been further impacted by reports of COVID-19 diagnoses within the

14 RIDS staff. For instance, shortly after RIDS resumed operations, it learned that an employee who

15 reported to work was symptomatic for COVID-19 and it was determined that another employee who

16 reported to work had been potentially exposed to a positive COVID-19 case. Thus, RIDS was again

17 closed to allow the workspace to be cleaned. These additional closures, along with the limited staffing,

18 prevent the FBI from resuming full processing operations. RIDS has recently, as early as this week,

19 increased staffing levels but overall the FBI’s FOIA operations thus remain significantly reduced.

20 Moreover, the future impacts of COVID-19 on staffing levels are unpredictable.

21          Considering these limitations, and in an effort to be equitable and process records in as many

22 cases as possible (many of which predated Plaintiffs’ request and lawsuit), RIDS’ goal upon reopening

23 was to process some pages for every case with a pending processing schedule. As of this date, RIDS is

24 processing some pages for this case. On Friday, May 29, 2020—one day before the expiration of the

25 stay—RIDS was able to complete processing of 81 pages and released 35 pages in full or with

26 redactions. A response regarding these 81 pages was sent via FedEx to Sean Riordan on May 29, 2020,

27 to his address of record for the above captioned case, which is 39 Drumm Street, San Francisco, CA,

28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                                               4
              Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 5 of 8




 1 94105. A review of the tacking number reveals that an unsuccessful delivery attempt was made by

 2 FedEx on June 2, 2020, and that delivery may be impacted by “local restrictions and curfews in certain

 3 areas.” During a meet and confer on June 2, 2020, Plaintiffs indicated that Mr. Riordan’s office is in

 4 Sacramento, CA, and requested that the FBI send all future productions to the undersigned counsel of

 5 record for Plaintiffs, which the FBI has agreed to endeavor to do.

 6          These 81 page are responsive to Items 4 and 5 only. The FBI anticipates continuing to facilitate

 7 monthly rolling productions in the same order as detailed in the Joint Case Management Statement. See

 8 Dkt. No. 23 at 5-6; see also Dkt. No. 29 at 6 (“Once FBI resumes operations, it tentatively anticipates

 9 facilitating rolling productions in the same order as detailed in the JCMS.”); Dkt No. 30 at 5 (“the FBI

10 intends to provide a plan to move this case forward with the resources available to it before the next

11 Joint Status Report is due in this case,” which the FBI did contemporaneous with the circulation of a

12 draft form of this Joint Status Report on May 29, 2020). The FBI has determined that approximately

13 239 pages are currently pending processing, including for exemptions, in this case and that these pages

14 may be processed over the next two months, with releases in June and July. These approximately 239

15 pages are responsive to Items 1, 4, and 5. After a search, the FBI has not located Items responsive to

16 Items 7, 8, 9, or 10.

17          Additionally, because these pages are still pending processing for exemptions, the number of

18 pages released may be less than 239, and the information within these approximate 239 pages may

19 contain information relevant to other government agencies (OGAs), thereby requiring consults that may

20 extend the time period for processing because the FBI does not know the status of FOIA operations at

21 other agencies.

22                 4.      DHS

23          DHS’s position is that it will not be conducting a search except as to Item 12. See Dkt. Nos. 29

24 at 6; 30 at 5. DHS had indicated that the search is ongoing for Item 12. DHS has also indicated that it is

25 not possible to provide any additional information as to a processing schedule until the search is

26 complete and DHS knows the number of responsive pages. As indicated by DHS in the prior Joint

27

28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                                                  5
              Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 6 of 8




 1 Status Reports (Dkt. Nos. 29 and 30), if there are more than approximately 400 pages of responsive

 2 material, DHS would tentatively be inclined to make rolling releases.

 3          It is DHS’s position that it should not be put to the burden of searching for FOIA Request Items

 4 other than Item 12 because the other Items are not the subject of proper FOIA requests as to DHS and /

 5 or because the Items do not relate to DHS headquarters functions. Defense counsel has not found any

 6 case law addressing this issue, and therefore would appreciate the Court’s guidance, as it is a threshold

 7 issue that must be resolved before this case can move forward as to DHS.

 8          B.      Plaintiffs’ Statement and Request for Telephonic Status Conference

 9          Plaintiffs respectfully request a telephonic status conference, at the Court’s earliest convenience,

10 to discuss how processing of Plaintiffs’ FOIA Request can proceed more expeditiously. To date, nearly

11 a year and half after Plaintiffs submitted their FOIA Request and approximately eight months since

12 Plaintiffs initiated this action, Defendants have collectively released 24 pages of responsive material, 5

13 pages of which were heavily redacted and 19 pages of which were withheld in their entirety with no

14 reasonable explanation as to why. Although the parties have continued to meet and confer, the meet and

15 confer process has largely consisted of minimal status “updates” in the form of the monthly Joint Status

16 Reports, with little, if any, progress being made in between each JSR.

17          Plaintiffs have attempted to obtain more than the minimal status updates contained in the JSRs

18 by posing specific questions regarding the status of each Defendant’s searches and productions on

19 multiple occasions in between the preparation of JSRs. Apart from DOJ-OIP, Plaintiffs have largely

20 received no response from Defendants. For example, as noted in the April 3, 2020 JSR, on March 31,

21 2020 Plaintiffs sent Defendant DOS a detailed letter following its initial release of responsive records on

22 March 12, 2020. The letter raised issues with the scope and propriety of the redactions and withholdings

23 in DOS’s initial production and requested that DOS provide a Vaughn index. Plaintiffs’ letter also

24 sought details regarding the scope of and procedures underlying DOS’s search for responsive records

25 and a commitment to a production schedule going forward. Plaintiffs letter was not premised on an

26 assumption that DOS’s production is complete – Plaintiffs fully understand and expect that DOS will

27 continue to produce additional records beyond the 5 pages of records produced to date now that the stay

28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                                                 6
              Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 7 of 8




 1 of production has ended. Notwithstanding the fact that Defendants have been in receipt of Plaintiffs’

 2 specific questions for more than two months, Plaintiffs have still been unable to obtain any substantive

 3 response.

 4          Likewise, following the filing of the May 4, 2020 JSR, on May 6, 2020, Plaintiffs followed up

 5 regarding the minimal updates from Defendant DHS and raised six specific questions with regard to the

 6 scope and process of DHS’s search for records responsive to Item 12 and requested further explanation

 7 of DHS’s evaluation process for the six other Items that DHS was evaluating. Plaintiffs noted that the

 8 purpose of their email was to make progress on those issues before filing this JSR. Plaintiffs received

 9 no response for over a week. After following up again, defense counsel indicated that he would let

10 Plaintiffs know as soon as DHS had something to share. Plaintiffs received no further response from

11 DHS until reviewing the draft of this JSR, in which DHS indicated that it will not be conducting

12 searches for any Items other than Item 12. The JSR update provides no specific information about the

13 scope of and procedure undertaken to accomplish DHS’s search for Item 12 and no substantive

14 justification for DHS’s current position that it will not conduct a search for records responsive to Items

15 1, 2, 7, 8, 9, and 10. In a subsequent meet and confer between the parties regarding DHS’s position,

16 defense counsel explained that he could not provide any additional information regarding DHS’ refusal

17 to search for records responsive to Items 1, 2, 7, 8, 9, and 10.

18          Finally, with regard to the FBI, Plaintiffs note that they have not yet received the production that

19 FBI sent to Mr. Riordan on May 29, 2020 and were unaware that FBI had made any progress on

20 processing or releasing responsive records until preparing the draft of this JSR. Plaintiffs plan to meet

21 and confer with FBI once receiving and reviewing the May 29 production. Plaintiffs also plan to meet

22 and confer with FBI regarding its determination that it has not located records responsive to Items 7, 8,

23 9, 10, but note that they were unaware of this determination until working with Defendants to prepare

24 this draft JSR.

25          Plaintiffs are confident that, with the Court’s assistance, the parties can identify reasonable ways

26 to facilitate more frequent and more transparent communication, and work towards discrete production

27 plans for each Defendant agency, similar to the plan developed for DOJ-OIP.

28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                                                 7
              Case 3:19-cv-06809-MMC Document 31 Filed 06/02/20 Page 8 of 8




 1 DATED: June 2, 2020                               Respectfully submitted,

 2                                                           DAVID L. ANDERSON
                                                             United States Attorney
 3
                                                             /s/ J. Wesley Samples
 4
                                                             J. WESLEY SAMPLES
 5                                                           Assistant United States Attorneys

 6                                                           Attorneys for Defendants
 7
     DATED: June 2, 2020                             Respectfully submitted,
 8
                                                                                             1
                                                             /s/ Elyssa J. Romino
 9                                                           THOMAS V. LORAN III
                                                             ELYSSA J. ROMINO
10

11                                                           Attorneys for Plaintiffs

12                                                           ADDITIONAL COUNSEL
13                                                           MUSLIM ADVOCATES
                                                             MATTHEW W. CALLAHAN (SBN 307782)
14                                                           matthew@muslimadvocates.org
                                                             P.O. Box 34440
15                                                           Washington, DC 20043
                                                             Telephone: (202) 897-2622
16                                                           Fax: (202) 508-1007
17                                                           INTERNATIONAL REFUGEE ASSISTANCE
                                                             PROJECT
18                                                           MELISSA S. KEANEY (SBN 265306)
                                                             mkeaney@refugeerights.org
19                                                           PO Box 2291
                                                             Fair Oaks, CA 95628
20                                                           Telephone: (916) 546-6125
21                                                           ACLU OF NORTHERN CALIFORNIA
                                                             SEAN RIORDAN (SBN 255752)
22                                                           SRiordan@aclunc.org
                                                             39 Drumm Street
23                                                           San Francisco, CA 94105
                                                             Telephone: (415) 621-2493
24                                                           Fax: (415) 255-1478
25                                                           Attorneys for Plaintiffs
26
     1
       In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
27
     that all signatories have concurred in the filing of this document.
28
     JOINT STATUS REPORT
     3:19-cv-06809-MMC                                                                                      8
